DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. 119 (e).

Information Disclosure Statement
     Applicant is reminded of section 2004, paragraph 13, of the MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).

Drawings
     The originally filed drawings were received on 7/23/2020.  These drawings are objected to for the following reason(s) as set forth below.
     The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 2B- Reference numeral 344.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
     Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation "the wavelength range" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 6 recites ‘the range’.  However, Claim 1, line 3 recites both ‘a first wavelength range’ and ‘the wavelength range’.  This appears problematic, since it is not certain which wavelength range ‘the range’ refers to.  For purposes of examination, ‘the range’ is taken to mean ‘the wavelength range’.  
Claims 2-20 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 3, line 4 recites ‘the range’.  However, Claim 1, line 3 recites both ‘a first wavelength range’ and ‘the wavelength range’, and Claim 3, line 2 recites ‘a second wavelength range’.  This appears problematic, since it is not certain which wavelength range ‘the range’ refers to.  For purposes of examination, ‘the range’ is taken to mean ‘the wavelength range’.
Claim 3 recites the limitation "the first wavelength value" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the second wavelength value" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, line 4- ‘the each peak’ should read ‘each peak’
Claim 8 recites the limitation "the primary, secondary, and tertiary colors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the yellow and blue (RYB) color wheel" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the at least two constituent layers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-7, 18-20, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda et al. (U.S. Patent Application Publication US 2005/0207007 A1).
     Shimoda et al. discloses an article (See for example Abstract; Figures 1-25) comprising an optical element (See for example 2 in Figure 1) on a surface of the article (See for example Figure 1), wherein the optical element has a first minimum percent reflectance (See for example 50% reflectance line in Figure 2 passing through at least four reflectance peaks) in a first wavelength range within a wavelength range of about 380 to 625 nanometers (In the instant case, the 50% line passes through reflectance peaks centered near 400 nm, 455 nm, 530 nm within the wavelength range of 380-625 nm in Figure 2), wherein the first wavelength range has a first width of about 10 to 245 nanometers (In the instant case, the width of the first wavelength range, at the 50% reflectance line, can be taken as approximately 45 nm for just the peak centered near 530 nm, approximately 120 nm for just the two peaks centered near 455 nm and 530 nm, or approximately 165 nm for just the three peaks centered near 400 nm, 455 nm, and 530 nm in Figure 2), wherein the first minimum percent reflectance is about 50 percent or more, wherein the optical element imparts a structural color that corresponds substantially to the wavelength range of first wavelength range (In the instant case, the structural color corresponds to the reflectance peaks reflected by the article, as in Figures 1-2).  Shimoda et al. further discloses the first wavelength range has a first width of about 10 to 100 nanometers (In the instant case, the width of the first wavelength range, at the 80% reflectance line, can be taken as approximately 35 nm for just the peak centered near 530 nm, approximately 95 nm for just the two peaks centered near 455 nm and 530 nm, or approximately 150 nm for just the three peaks centered near 400 nm, 455 nm, and 530 nm in Figure 2) and wherein the first minimum percent reflectance is about 80 percent or more (See for example 80% reflectance line in Figure 2 passing through at least four reflectance peaks); the optical element has a second minimum percent reflectance (See for example 80% reflectance line in Figure 2 passing through at least four reflectance peaks) in a second wavelength range within the wavelength range of about 380 to 625 nanometers (In the instant case, the 80% line passes through reflectance peaks centered near 400 nm, 455 nm, 530 nm within the wavelength range of 380-625 nm in Figure 2), wherein the second minimum percent reflectance is about 50 percent or more, wherein the optical element imparts the structural color that corresponds substantially to the wavelength range of the first wavelength range, the second wavelength range, or a combination of both (In the instant case, the structural color corresponds to the reflectance peaks reflected by the article, as in Figures 1-2); the first wavelength range comprises a first set of peaks (In the instant case, the 50% line passes through reflectance peaks centered near 400 nm, 455 nm, 530 nm within the wavelength range of 380-625 nm in Figure 2), wherein the first set of peaks comprises at least two peaks, where one or more of the two peaks has a minimum percent reflectance of about 50 percent or more within the wavelength range of about 380 to 625 nanometers, wherein each peak independently has a width of about 10 to 150 nanometers (In the instant case, the reflectance peak centered near 400 nm has a width of approximately 25 nm, the reflectance peak centered near 455 nm has a width of approximately 35 nm, the reflectance peak centered near 530 nm has a width of approximately 45 nm at the 50% reflectance line in Figure 2), wherein the optical element imparts the structural color that corresponds substantially to the first set of peaks (In the instant case, the structural color corresponds to the reflectance peaks reflected by the article, as in Figures 1-2); the optical element has a characteristic that upon exposure to white light imparts the structural color that comprises one of: at least one peak, the first peak, and the first set of peaks, as a function of wavelength and percent reflectance (In the instant case, the structural color corresponds to the reflectance peaks reflected by the article, as in Figures 1-2); at a first observation angle the structural color is a first structural color and at a second observation angle the structural color is a second structural color (See for example Figure 5, which shows incidence angle dependency of reflectance peaks), optionally, wherein the first structural color and the second structural color are different hues; first wavelength range within the wavelength range of about 350 to 520 nanometers (In the instant case, the 50% line passes through reflectance peaks centered near 400 nm and 455 nm within the wavelength range of 350-520 nm in Figure 2); a method, comprising disposing the above optical element on a surface of an article (See for example Figure 1); disposing the optical element comprises forming the optical element on the surface of the article (See for example Figure 1); and disposing the optical element comprises depositing at least one reflective layer and at least two constituent layers of the optical element using a deposition process (See for example Figure 1).

Allowable Subject Matter
     Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
9/20/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872